DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Ying Wang et al. “Real time meets approximate computing: An elastic CNN inference accelerator with adaptive trade-off between QoS and QoR (see IDS), discloses an information processing apparatus (section 3.1, col 2, hardware part is a typical SIMD structure, Fig.2, thus implicitly disclosing the apparatus, ELNA accelerator), comprising: a memory (section 3.1, col. 2, memory in ELNA system}; 4 processor, connected to the memory, that includes a first operation circuit that configured to execute at least a multiplication operation (one of the lanes for the multiplier of Fig. 3 (a) and (b)), an addition operation (add of the lanes for the adder, Fig. 3}, a logical operation, and a product-sum operation, a second operation circuit that configured to execute a certain operation and 4 resister (section 3.1, cal. 2, buffer of ELNA system), wherein the processor configured to execute a first operation in a first layer in a neural network including a plurality of layers (section 3.3: convolution operation), the first operation including the certain operation (operations of addition and multiplication for the convolution layer}, execute the first operation by a second method of calculating the certain operation of the first operation by its second operation circuit (section 3.3, col 1-2, choosing the appropriate ELNA accelerator lane, Fig. 3 based on the QoS/QoR constraint, see also section 3.4), But the prior art does not explicitly disclose execute the first operation by a second method of calculating the certain operation of the first operation by the second operation circuit, in a case where second operation time necessary for the first operation when the certain operation of the first operation is executed by the second operation circuit is equal to or less than memory transfer time necessary for memory transfer between the memory and the resister for the first operation, and execute the first operation by a first method of calculating the certain operation of the first operation by an approximate calculation by the first operation circuit, in a case where first operation time necessary for the first operation when the first operation is executed by the first method is equal to or less than the memory transfer time, when the second operation time is not equal to or less than the memory transfer time, render the claim allowable over prior arts.
The closest prior art, Zhao et al. (US 2019/0324856) discloses in abstract, a distributed DL model training process is executed to train a DL model using multiple accelerator devices residing on one or more server nodes, and a checkpoint operation is performed to generate and store a checkpoint of an intermediate DL model. A checkpoint operation includes compressing a checkpoint of an intermediate DL model stored in memory of a given accelerator device to generate a compressed checkpoint, and scheduling a time to perform a memory copy operation to transfer a copy of the compressed checkpoint from the memory of the given accelerator device to a host system memory. The scheduling is performed based on information regarding bandwidth usage of a communication link to be utilized to transfer the compressed checkpoint to perform the memory copy operation, wherein the memory copy operation is performed at the scheduled time. But the prior art does not explicitly disclose execute the first operation by a second method of calculating the certain operation of the first operation by the second operation circuit, in a case where second operation time necessary for the first operation when the certain operation of the first operation is executed by the second operation circuit is equal to or less than memory transfer time necessary for memory transfer between the memory and the resister for the first operation, and execute the first operation by a first method of calculating the certain operation of the first operation by an approximate calculation by the first operation circuit, in a case where first operation time necessary for the first operation when the first operation is executed by the first method is equal to or less than the memory transfer time, when the second operation time is not equal to or less than the memory transfer time, render the claim allowable over prior arts.
The closest prior art, Yoda et al. (US 2019/0196887) discloses in paragraph [0108], In response to the start instruction, the four processor cores load (read) the respective images X0 to X3 and the respective filter groups F0 to F3 from the individual memories belonging to the respective four processor cores. At the same time, the transfer control circuits of the memory control circuits each detect an read operation, detect that the transfer range in the configuration register CFG is identical to the read address and that the transfer flag denotes that transfer is desired, calculate the transfer destination address TADD, and control each of the images X0 to X3 as read data to be output together with the write signal WT to the shared memory (the memory bank B#b) that belongs to the second adjacent processor core and that is at the transfer destination address TADD. In this manner, the read data is transferred to the shared memory (S36). But the prior art does not explicitly disclose execute the first operation by a second method of calculating the certain operation of the first operation by the second operation circuit, in a case where second operation time necessary for the first operation when the certain operation of the first operation is executed by the second operation circuit is equal to or less than memory transfer time necessary for memory transfer between the memory and the resister for the first operation, and execute the first operation by a first method of calculating the certain operation of the first operation by an approximate calculation by the first operation circuit, in a case where first operation time necessary for the first operation when the first operation is executed by the first method is equal to or less than the memory transfer time, when the second operation time is not equal to or less than the memory transfer time, render the claim allowable over prior arts.
Suzuki et al. (US 2011/0078378) discloses in paragraph [0150], [0150] At step S610, a transfer time of the selected function to the internal memory IMEM is calculated. Based on a difference in access time between the internal memory IMEM and an external memory EMEM, it is calculated how much performance improves when the selected function is allocated in the internal memory IMEM. Here, the access time of the external memory EMEM is the time required when a cache miss occurs. That is, the difference in access time between the internal memory IMEM and the external memory EMEM corresponds to the cache miss penalty. Then, when the transfer time required for allocating the selected function in the internal memory IMEM has superiority over the cache miss penalty occurring when the selected function is allocated in the external memory EMEM, the processing goes to step S612. When it does not have superiority, the processing goes to step S618. But the prior art does not explicitly disclose execute the first operation by a second method of calculating the certain operation of the first operation by the second operation circuit, in a case where second operation time necessary for the first operation when the certain operation of the first operation is executed by the second operation circuit is equal to or less than memory transfer time necessary for memory transfer between the memory and the resister for the first operation, and execute the first operation by a first method of calculating the certain operation of the first operation by an approximate calculation by the first operation circuit, in a case where first operation time necessary for the first operation when the first operation is executed by the first method is equal to or less than the memory transfer time, when the second operation time is not equal to or less than the memory transfer time, render the claim allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631